DETAILED ACTION
Claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 and 01/19/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaponenko et al. (US PGPUB US 2011/0307531 A1) in further view of Lissack et al. (US Patent No. US 8,990,804 B1).
 
Regarding claim 1, Gaponenko teaches the invention substantially as claimed including an image file conversion method (Title: Converting images in virtual environments), wherein the method comprises: 
obtaining an original image file of a virtual machine on an original platform (¶ [0046] lines 1-5: Image 212 contains files 214. Files 214 are files that are stored in a file system by virtual machine 210 in response to instructions from software running on virtual machine 210. Files 214 may include, for example, operating system files, data files, or other suitable files; ¶ [0084] lines 1-2: The process then copies the contents of the file system in the source image); 
detecting, automatically without user input (¶ [0038]: reinstalling operating systems to convert virtual machines from one virtual environment to another is time intensive. Additionally, user error may occur in installation of device drivers or configuration of operating system settings in the new virtual machine; par. 18 as cited shows the motivation to have computer system 202 perform the conversion process automatically without user input. See at least ¶¶ [0047-65]. Specifically ¶ [0053]: “once computer system 202 identifiers changes 224, and software 226, computer system 202 begins copying files 214 to image 218”), that the original image file does not have at least one of a first file characteristic or a second file characteristic that are corresponding to a target platform (¶ [0049] lines 1-6: Once image 218 is created (i.e., by computer system 202 in ¶ [0048]), computer system 202 processes compatibility matrix 206; ¶ [0051]: Compatibility matrix 206 also describes changes 224 to be made while copying image 212 (i.e., original image) to image 218 such that image 218 is usable on virtual machine 216 running in virtual environment 208. Changes 224 are replacement files 236 that are copied to image 218 instead of portion 230 of files 214. Portion 230 is a set of files described in compatibility matrix 206 as being incompatible and/or unusable with virtual machine 216 running in virtual environment 208. Replacement files 236 may be located in library of files 238. Library of files 238 is a collection of replacement files 236. The collection may be divided in a set of different ways. For example, collection of replacement files 236 may be divided by the particular operating system, virtual environment with which the files are compatible (i.e., second file characteristic), and/or other suitable factors), wherein the first file characteristic comprises a target driver used when the virtual machine runs on the target platform (¶ [0040]; ¶ [0052]: Compatibility matrix 206 also describes software 226 to be installed on image 218 such that image 218 is usable in virtual machine 216. For example, software 226 may consist of set of device drivers 228 for virtual hardware on virtual machine 216. In one illustrative embodiment, set of device drivers 228 consists of a display driver and a network interface card driver), and the second file characteristic comprises a target file format supported by the target platform (¶ [0051]: Replacement files 236 may be located in library of files 238. Library of files 238 is a collection of replacement files 236. The collection may be divided in a set of different ways. For example, collection of replacement files 236 may be divided by the particular operating system, virtual environment with which the files are compatible (i.e., target file format)).

While Gaponenko teaches obtaining replacement files from a library of files within the compatibility matrix of the computer system, Gaponenko does not expressly disclose directly changing the original image file, in response to the detecting that the original image file does not have at least one of the first file characteristic or the second file characteristic, by calling a predetermined interface without starting the original image file as a virtual machine before the change, to obtain a target image file of the virtual machine on the target platform, wherein the target image file has the first file characteristic and the second file characteristic.

However, Lissack teaches an image conversion tool to allow an image from a source virtualization environment to be executed in a distinct destination execution environment (Col. 4, lines 6-13). Further, Lissack also teaches directly changing the original image file, in response to the detecting that the original image file does not have at least one of the first file characteristic or the second file characteristic, by calling a predetermined interface (Col. 2, line 57 through Col. 3, line 27: After the data corresponding to a software image is obtained by the image conversion tool (i.e., predetermined interface), the image conversion tool may modify or otherwise manipulate the data in various manners in order to prepare it to be executed in one or more distinct destination execution environments. The image conversion tool may further provide the data for the software image for use in a destination execution environment in various manners, including by transmitting the data over one or more connections or networks to the destination execution environment. Non-exclusive examples of types of data manipulations of a software image may include changing a data format in which the data is stored (i.e., first file characteristic), adding additional data (e.g., to correspond to one or more software libraries or drivers or other programs that are available for execution or other use while the software image is executing), changing references within the software image to how and where data for use by the software image is stored, combining or separating the data into different sizes or configurations supported by the destination execution environment, compressing the data, encrypting the data, etc. Furthermore, in at least some such embodiments and situations, some or all of the various source virtual machine images may be modified in various manners that are supported by the destination virtualization environment, including to optionally standardize aspects of the various source virtual machine images and/or to add new capabilities available in the destination virtualization environment that were not previously available or used in source virtualization environments from which the source virtual machine images are extracted.; Col. 5 lines 30-44: After the data corresponding to a particular virtual machine image is extracted via the interactions 112, the image conversion tool 150 performs one or more modifications or other manipulations of the extracted data in order to prepare it for a distinct virtualization environment available in the destination execution environment 180. For example, the data manipulations of the data for the virtual machine image may include changing a data format in which the data is stored, adding additional data (e.g., to correspond to one or more software libraries or drivers or other programs that are available for execution or other use while the virtual machine image is executing), changing references within the virtual machine image to how and where data for use by the virtual machine image is stored, etc.) without starting the original image file as a virtual machine before the change (Col. 5, lines 52-60: After the extracted data for a particular virtual machine image is prepared for the destination execution environment, an interface 160 specific to the destination environment is used to perform one or more interactions 114 with the destination execution environment to provide the modified data of the virtual machine image to the destination execution environment, to enable the virtual machine image to be executed by the destination execution environment based on the modified data.; wherein the execution/starting of the modified/changed original source image is executed by the destination execution environment after the modifications have been made. In other words, the source image needs to be updated in order to run on the destination environment. As such, the limitation is reasonably taught by Lissack), to obtain a target image file of the virtual machine on the target platform, wherein the target image file has the first file characteristic and the second file characteristic (Col. 6, lines 3-8: After the modified data for 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lissack with the teachings of Gaponenko to modify an original image extracted from the source environment to be modified with elements (e.g., data format, libraries, files, drivers, etc.) in order to be able to execute on a destination platform having a distinct underlying configuration and features. The modification would have been motivated by the desire of allowing a user to execute a virtualization environment in different facilities or locations associated with the user. See at least Lissack Col. 3, line 65 through Col. 4, line 15.

Regarding claim 2, Gaponenko teaches wherein the changing the original image file by calling the predetermined interface comprises: 
in response to detecting that the original image file does not have the first file characteristic, replacing an original driver in the original image file with the target driver by calling a first predetermined interface (¶ [0055]: Replacement files 236 are a set of files that are specific to virtual environment 208. In other words, replacement files 236 are used when running image 218 on virtual machine 216 to allow image 218 to be usable by virtual machine 216. In these examples, portion 230 consists of kernel files 232 and ram disk files 234. Kernel files 232 are files used by an operating system, such as operating system 229, to communicate with virtual hardware, such as the virtual hardware of virtual machine 216; ¶ [0056]: Once 

Regarding claim 3, Gaponenko teaches wherein the replacing the original driver in the original image file with the target driver comprises: 
determining a driver directory in the original image file according to an operating system type of an operating system in the original image file, wherein the driver directory is a default directory in which a driver of an operating system of the operating system type is located (¶ [0006]; For example, a virtual hard drive used by Amazon EC2 may not be usable by VMWare ESXi. Additionally, each virtual environment may use different virtual hardware. A different device driver may be used to communicate with the different virtual hardware; ¶ [0040]; ¶ [0052]: Compatibility matrix 206 also describes software 226 to be installed on image 218 such that image 218 is usable in virtual machine 216. For example, software 226 may consist of set of device drivers 228 for virtual hardware on virtual machine 216. In one illustrative embodiment, set of device drivers 228 consists of a display driver and a network interface card driver.); and 
replacing the original driver in the driver directory with the target driver by calling the first predetermined interface (Compatibility matrix 206 corresponds to the predetermined interface; ¶ [0056]: Once copying of files 214 is complete, computer system 202 then installs 

Regarding claim 4, Gaponenko teaches including detecting that the original image file does not have the first file characteristic corresponding to the target platform (¶ [0006]: For example, a virtual hard drive used by Amazon EC2 may not be usable by VMWare ESXi. Additionally, each virtual environment may use different virtual hardware. A different device driver may be used to communicate with the different virtual hardware; ¶ [0047] lines 1-20: For example, the memory address space size may be 32-bit. However, virtual environment 208 uses a different image format, file system layout, operating system configuration settings, and device drivers than virtual environment 204), wherein the detecting that the original image file does not have the first file characteristic corresponding to the target platform comprises: 
accessing the original image file by calling a first predetermined interface, to determine an operating system type of an operating system in the original image file (Fig. 3, OS Version 302; ¶ [0063]: Compatibility matrix 300 has three axes in this illustrative embodiment: operating system version axis 302, hypervisor axis 304, and operating system type axis 306. When a computer system converts an image from one hypervisor to another, the computer system identifies the operating system and version installed in the image running in the 
determining the target driver corresponding to both the operating system type and the target platform (¶ [0065]: FIGS. 4 and 5 are examples of entries 308 and 310 in compatibility matrix 300. FIGS. 4 and 5 depict examples of files, configuration settings, and drivers that are installed or copied into the new image to run the new image in the target hypervisor.); 
detecting whether an original driver in the original image file is different from the target driver (¶ [0085]: The virtual hardware in the target hypervisor may communicate differently and operate differently than the virtual hardware in the source hypervisor.); and 
in response to detecting that the original driver is different from the target driver, determining that the original image file does not have the first file characteristic (¶ [0053]: Once computer system 202 identifies changes 224, and software 226, computer system 202 begins copying files 214 to image 218; ¶ [0056]: Once copying of files 214 is complete, computer system 202 then installs software 226 onto image 218. Software 226 consists of set of device drivers 228 in these examples. Set of device drivers 228 are software that describes how operating system 229 may communicate with virtual hardware in virtual machine 216. For example, set of device drivers 228 may consist of a display driver, a network driver, an input device driver, other suitable device drivers. Of course, computer system 202 may also install software 226 during the copying process.).  

Regarding claim 5, Gaponenko teaches wherein the changing the original image file by calling the predetermined interface comprises: 
in response to detecting that the original image file does not have the second file characteristic, changing an original file format of the original image file to the target file format by calling a second predetermined interface (¶ [0051]: Replacement files 236 may be located in library of files 238. Library of files 238 is a collection of replacement files 236. The collection may be divided in a set of different ways. For example, collection of replacement files 236 may be divided by the particular operating system, virtual environment with which the files are compatible (i.e., target file format); ¶ [0053]: Once computer system 202 identifies changes 224, and software 226, computer system 202 begins copying files 214 to image 218; ¶ [0055]: Replacement files 236 are a set of files that are specific to virtual environment 208. In other words, replacement files 236 are used when running image 218 on virtual machine 216 to allow image 218 to be usable by virtual machine 216. In these examples, portion 230 consists of kernel files 232 and ram disk files 234. Kernel files 232 are files used by an operating system, such as operating system 229, to communicate with virtual hardware, such as the virtual hardware of virtual machine 216).  

Regarding claim 6, Gaponenko teaches wherein the detecting that the original image file does not have the second file characteristic corresponding to the target platform comprises: 
determining the target file format supported by the target platform, detecting whether the original file format is different from the target file format (¶ [0006]: For example, a company may convert a virtual machine running on Amazon EC2 to a virtual machine running on VMWare ESXi. Each virtual environment may have an image type for the virtual hard drive specific to the type of virtual environment.), and in response to detecting that the original file format is different from the target file format, determining that the original image file does not have the second file characteristic (¶ [0051]: Compatibility matrix 206 also describes changes 224 to be made while copying image 212 to image 218 such that image 218 is usable on virtual machine 216 running in virtual environment 208. Changes 224 are replacement files 236 that are copied to image 218 instead of portion 230 of files 214. Portion 230 is a set of files described in compatibility matrix 206 as being incompatible and/or unusable with virtual machine 216 running in virtual environment 208. Replacement files 236 may be located in library of files 238. Library of files 238 is a collection of replacement files 236. The collection may be divided in a set of different ways. For example, collection of replacement files 236 may be divided by the particular operating system, virtual environment with which the files are compatible, and/or other suitable factors.).  

Regarding claim 7, Lissack teaches wherein the obtaining the original image file of the virtual machine on the original platform comprises: obtaining the original image file from an image repository, wherein the image repository isApplication No. : 15/921,929Filed: March 15, 2018 Page: 4 of 11configured to store an image file uploaded by a user (Col. 2, lines 19-36 In addition, some software execution environments may store data corresponding to some or all software images in a manner that is remotely accessible (i.e., repository), and with the data in a format that may be manipulated by the image conversion tool, and if so the image conversion tool may programmatically access and retrieve such data for a software image of interest... In addition, in some embodiments and situations, the image conversion tool may receive data corresponding to a software image of interest in other manners, such as if a user uploads that data directly).

Regarding claim 8, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Further, the additional limitations of “conversion server, wherein the conversion server comprises a processor and a memory connected to the processor, wherein the memory is configured to store one or more instructions, and the instructions are configured to be executed by the processor” are taught by Gaponenko in Fig. 2 Computer System 202 (¶ [0021]: These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks)

Regarding claim 9, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above. 

Regarding claim 10, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above. 

Regarding claim 11, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above. 

Regarding claim 12, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above. 

Regarding claim 13, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above. 

Regarding claim 14, it is a system type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above. 
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195